Exhibit 10.68
Boston Scientific Corporation
2003 Long-Term Incentive Plan
Deferred Stock Unit Award (Performance DSUs)
June 23, 2009
J. Raymond Elliott
PLEASE RETAIN FOR YOUR RECORDS

 



--------------------------------------------------------------------------------



 



BOSTON SCIENTIFIC CORPORATION
DEFERRED STOCK UNIT AWARD
     This Agreement dated as of the 23rd of June, 2009 (the “Grant Date”) is by
and between Boston Scientific Corporation, a Delaware corporation (the
“Company”) and J. Raymond Elliott (the “Participant”), an employee of the
Company or any of its affiliates or subsidiaries. All capitalized terms not
otherwise defined herein shall have the meaning ascribed thereto in the
Company’s Long-Term Incentive Plan set forth on the Signature Page of this
Agreement (the “Plan”).
     1. Grant of Award. The Company hereby awards to the Participant 1,250,000
shares of Performance Deferred Stock Units (“Performance DSUs”), as set forth on
the signature page of this Agreement (the “Award”), each Performance DSU
representing the Company’s commitment to issue to Participant one share of the
Company’s common stock, par value $.01 per share (the “Stock”), subject to
certain eligibility and other conditions set forth herein. The Award is granted
pursuant to and is subject to the terms and conditions of this Agreement and the
provisions of the Plan.
     2. Eligibility Conditions upon Award of Units. The Participant hereby
acknowledges and agrees that the Performance DSUs awarded hereunder are subject
to certain eligibility and other conditions set forth herein and in the Plan.
     3. Satisfaction of Performance-Based Eligibility Conditions. The
Performance DSUs will be earned and settled in shares of Stock in 250,000
increments on each of the dates (occurring prior to December 31, 2012) on which,
while the Participant remains employed by the Company, the Stock’s average
closing price for any ten consecutive trading days equals or exceeds $20.00,
$22.50, $25.00, $27.50 and $30.00. In applying the foregoing trading price
thresholds, the relevant Performance DSUs will be earned and settled only on the
first occasion on which the corresponding ten-day price target is attained, but
if a higher price target is attained before one or more lower price targets have
been attained, not only the Performance DSUs corresponding to such higher
target, but also those corresponding to such previously unattained lower
targets, shall be earned and settled. (By way of illustration, but not
limitation, if as of a given date the Stock’s average closing price for the
previous ten consecutive trading days equals $27.50 without the $20.00, $22.50
or $25.00 targets previously having been attained, one million Performance DSUs
will be earned and settled as of such date). No shares of Stock shall otherwise
be issued to Participant prior to the date on which the Performance DSUs are
earned.
     4. Participant’s Rights in Stock. The shares of Stock if and when issued
hereunder shall be registered in the name of the Participant and evidenced in
the manner as the Company may determine. During the period prior to the issuance
of Stock, the

 



--------------------------------------------------------------------------------



 



Participant will have no rights of a stockholder of the Company with respect to
the Stock, including no right to receive dividends or vote the shares of Stock.
     5. Termination of Employment — Eligibility Conditions. If the employment of
the Participant with the Company and its affiliates or subsidiaries is
terminated or Participant separates from the Company and its affiliates or
subsidiaries for any reason prior to the dates on which the price targets are
attained as set forth in Section 3 above, any outstanding unearned Performance
DSUs that remain subject to eligibility conditions shall be void and no Stock
shall be issued with respect thereto. Any Performance DSUs that have not been
earned by December 31, 2012 shall be forfeited.
     6. Consideration for Stock. The shares of Stock are intended to be issued
for no cash consideration.
     7. Delivery of Stock. The Company shall not be obligated to deliver any
shares of Stock to be awarded hereunder until (i) all federal and state laws and
regulations as the Company may deem applicable have been complied with; (ii) the
shares have been listed or authorized for listing upon official notice to the
New York Stock Exchange, Inc. or have otherwise been accorded trading
privileges; and (iii) all other legal matters in connection with the issuance
and delivery of the shares have been approved by the Company’s legal department.
     8. Tax Withholding. The Participant shall be responsible for the payment of
any taxes of any kind required by any national or local law to be paid with
respect to the Performance DSUs or the shares of Stock to be awarded hereunder,
including, without limitation, the payment of any applicable withholding,
income, social and similar taxes or obligations. Except as otherwise provided in
this Section, upon the issuance of Stock or the satisfaction of any eligibility
condition with respect to the Stock to be issued hereunder, the Company shall
hold back from the total number of shares of Stock to be delivered to the
Participant, and shall cause to be transferred to the Company, whole shares of
Stock having a Fair Market Value on the date the shares are subject to issuance
an amount as nearly as possible equal to (rounded to the next whole share) the
Company’s withholding, income, social and similar tax obligations with respect
to the Stock. To the extent of the Fair Market Value of the withheld shares,
Participant shall be deemed to have satisfied Participant’s responsibility under
this Section 8 to pay these obligations. The Participant shall satisfy
Participant’s responsibility to pay any other withholding, income, social or
similar tax obligations with respect to the Stock, and (subject to such rules as
the Executive Compensation and Human Resources Committee of the Board of
Directors (the “Committee”) may prescribe) may satisfy Participant’s
responsibility to pay the tax obligations described in the immediately preceding
sentence, by so indicating to the Company in writing at least thirty (30) days
prior to the date the shares of Stock are subject to issuance and paying the
amount of these tax obligations in cash to the Company within ten (10) business
days following the date the Performance DSUs vest or by making other
arrangements satisfactory to the Committee for payment of these obligations. In
no event shall whole shares be withheld by or delivered to the Company in
satisfaction of tax withholding requirements in excess of the maximum

 



--------------------------------------------------------------------------------



 



statutory tax withholding required by law. The Participant agrees to indemnify
the Company against any and all liabilities, damages, costs and expenses that
the Company may hereafter incur, suffer or be required to pay with respect to
the payment or withholding of any taxes. The obligations of the Company under
this Agreement and the Plan shall be conditional upon such payment or
arrangements, and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Participant.
     9. Investment Intent. The Participant acknowledges that the acquisition of
the Stock to be issued hereunder is for investment purposes without a view to
distribution thereof.
     10. Limits on Transferability. Until the eligibility conditions of this
Award have been satisfied and shares of Stock have been issued in accordance
with the terms of this Agreement or by action of the Committee, the Performance
DSUs awarded hereunder are not transferable and shall not be sold, transferred,
assigned, pledged, gifted, hypothecated or otherwise disposed of or encumbered
by the Participant. Transfers of shares of Stock by the Participant are subject
to the Company’s Stock Trading Policy.
     11. Award Subject to the Plan. The Award made hereunder is subject to the
terms and conditions of this Agreement and the Plan, and the Participant agrees
to be bound by the terms and conditions of the Agreement and the Plan. The terms
and provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. This Agreement may contain terms and
provisions established by the Committee specifically for the Award described
herein. In all other instances, in the event of a conflict between any term or
provision contained in this Agreement and a term or provision of the Plan, the
applicable terms and conditions of the Plan shall govern. However, no amendment
of the Plan after the date hereof may adversely alter the rights of the
Participant under this Agreement without the consent of the Participant.
     12. No Rights to Continued Employment. The Company’s intent to grant the
shares of Stock hereunder shall not confer upon the Participant any right to
continued employment or other association with the Company or any of its
affiliates or subsidiaries; and this Award shall not be construed in any way to
limit the right of the Company or any of its subsidiaries or affiliates to
terminate the employment or other association of the Participant with the
Company or to change the terms of such employment or association at any time.
     13. Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principal
executive offices of the Company and to the Participant at the address appearing
in the personnel records of the Company for such Participant or to either party
at such other address as either party may designate in writing to the other. Any
such notice shall be deemed effective upon receipt thereof by the addressee.

 



--------------------------------------------------------------------------------



 



     14. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of The Commonwealth of Massachusetts
(without regard to the conflict of laws principles thereof) and applicable
federal laws.
     15. Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.
     16. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to the one and the same instrument.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     IN WITNESS WHEREOF, the Company, by its duly authorized officer, has
executed and delivered this Agreement as a sealed instrument as of the date and
year first above written.
PLAN: 2003 LONG-TERM INCENTIVE PLAN
Number of Performance DSUs: 1,250,000
Issuance Schedule:

         
20%
  250,000 shares    Shares will be issued in increments of 250,000 on a date
(before December 31, 2012) when the average
20%
  250,000 shares    price of Stock for any ten consecutive trading days first
equals or exceeds $20.00, $22.50, $25.00,
20%
  250,000 shares    $27.50 and $30.00. If a higher price target is achieved
Performance DSUs corresponding to previously
20%
  250,000 shares    unattained lower targets also will be earned and settled.
20%
  250,000 shares     

              PARTICIPANT  
 
                  J. Raymond Elliott
 
            BOSTON SCIENTIFIC CORPORATION
 
       
 
  By:   -s- James R. Tobin [b78158b7815802.gif]
 
       
 
      James R. Tobin, President and
 
      Chief Executive Officer

 



--------------------------------------------------------------------------------



 



Boston Scientific Corporation
2003 Long-Term Incentive Plan
Deferred Stock Unit Award (Performance DSUs)
June 23, 2009
J. Raymond Elliott
BOSTON SCIENTIFIC COPY
PLEASE RETURN IN THE ENVELOP PROVIDED

 



--------------------------------------------------------------------------------



 



BOSTON SCIENTIFIC CORPORATION
DEFERRED STOCK UNIT AWARD
     This Agreement dated as of the 23rd of June, 2009 (the “Grant Date”) is by
and between Boston Scientific Corporation, a Delaware corporation (the
“Company”) and J. Raymond Elliott (the “Participant”), an employee of the
Company or any of its affiliates or subsidiaries. All capitalized terms not
otherwise defined herein shall have the meaning ascribed thereto in the
Company’s Long-Term Incentive Plan set forth on the Signature Page of this
Agreement (the “Plan”).
     1. Grant of Award. The Company hereby awards to the Participant 1,250,000
shares of Performance Deferred Stock Units (“Performance DSUs”), as set forth on
the signature page of this Agreement (the “Award”), each Performance DSU
representing the Company’s commitment to issue to Participant one share of the
Company’s common stock, par value $.01 per share (the “Stock”), subject to
certain eligibility and other conditions set forth herein. The Award is granted
pursuant to and is subject to the terms and conditions of this Agreement and the
provisions of the Plan.
     2. Eligibility Conditions upon Award of Units. The Participant hereby
acknowledges and agrees that the Performance DSUs awarded hereunder are subject
to certain eligibility and other conditions set forth herein and in the Plan.
     3. Satisfaction of Performance-Based Eligibility Conditions. The
Performance DSUs will be earned and settled in shares of Stock in 250,000
increments on each of the dates (occurring prior to December 31, 2012) on which,
while the Participant remains employed by the Company, the Stock’s average
closing price for any ten consecutive trading days equals or exceeds $20.00,
$22.50, $25.00, $27.50 and $30.00. In applying the foregoing trading price
thresholds, the relevant Performance DSUs will be earned and settled only on the
first occasion on which the corresponding ten-day price target is attained, but
if a higher price target is attained before one or more lower price targets have
been attained, not only the Performance DSUs corresponding to such higher
target, but also those corresponding to such previously unattained lower
targets, shall be earned and settled. (By way of illustration, but not
limitation, if as of a given date the Stock’s average closing price for the
previous ten consecutive trading days equals $27.50 without the $20.00, $22.50
or $25.00 targets previously having been attained, one million Performance DSUs
will be earned and settled as of such date). No shares of Stock shall otherwise
be issued to Participant prior to the date on which the Performance DSUs are
earned.
     4. Participant’s Rights in Stock. The shares of Stock if and when issued
hereunder shall be registered in the name of the Participant and evidenced in
the manner as the Company may determine. During the period prior to the issuance
of Stock, the

 



--------------------------------------------------------------------------------



 



Participant will have no rights of a stockholder of the Company with respect to
the Stock, including no right to receive dividends or vote the shares of Stock.
     5. Termination of Employment — Eligibility Conditions. If the employment of
the Participant with the Company and its affiliates or subsidiaries is
terminated or Participant separates from the Company and its affiliates or
subsidiaries for any reason prior to the dates on which the price targets are
attained as set forth in Section 3 above, any outstanding unearned Performance
DSUs that remain subject to eligibility conditions shall be void and no Stock
shall be issued with respect thereto. Any Performance DSUs that have not been
earned by December 31, 2012 shall be forfeited.
     6. Consideration for Stock. The shares of Stock are intended to be issued
for no cash consideration.
     7. Delivery of Stock. The Company shall not be obligated to deliver any
shares of Stock to be awarded hereunder until (i) all federal and state laws and
regulations as the Company may deem applicable have been complied with; (ii) the
shares have been listed or authorized for listing upon official notice to the
New York Stock Exchange, Inc. or have otherwise been accorded trading
privileges; and (iii) all other legal matters in connection with the issuance
and delivery of the shares have been approved by the Company’s legal department.
     8. Tax Withholding. The Participant shall be responsible for the payment of
any taxes of any kind required by any national or local law to be paid with
respect to the Performance DSUs or the shares of Stock to be awarded hereunder,
including, without limitation, the payment of any applicable withholding,
income, social and similar taxes or obligations. Except as otherwise provided in
this Section, upon the issuance of Stock or the satisfaction of any eligibility
condition with respect to the Stock to be issued hereunder, the Company shall
hold back from the total number of shares of Stock to be delivered to the
Participant, and shall cause to be transferred to the Company, whole shares of
Stock having a Fair Market Value on the date the shares are subject to issuance
an amount as nearly as possible equal to (rounded to the next whole share) the
Company’s withholding, income, social and similar tax obligations with respect
to the Stock. To the extent of the Fair Market Value of the withheld shares,
Participant shall be deemed to have satisfied Participant’s responsibility under
this Section 8 to pay these obligations. The Participant shall satisfy
Participant’s responsibility to pay any other withholding, income, social or
similar tax obligations with respect to the Stock, and (subject to such rules as
the Executive Compensation and Human Resources Committee of the Board of
Directors (the “Committee”) may prescribe) may satisfy Participant’s
responsibility to pay the tax obligations described in the immediately preceding
sentence, by so indicating to the Company in writing at least thirty (30) days
prior to the date the shares of Stock are subject to issuance and paying the
amount of these tax obligations in cash to the Company within ten (10) business
days following the date the Performance DSUs vest or by making other
arrangements satisfactory to the Committee for payment of these obligations. In
no event shall whole shares be withheld by or delivered to the Company in
satisfaction of tax withholding requirements in excess of the maximum

 



--------------------------------------------------------------------------------



 



statutory tax withholding required by law. The Participant agrees to indemnify
the Company against any and all liabilities, damages, costs and expenses that
the Company may hereafter incur, suffer or be required to pay with respect to
the payment or withholding of any taxes. The obligations of the Company under
this Agreement and the Plan shall be conditional upon such payment or
arrangements, and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Participant.
     9. Investment Intent. The Participant acknowledges that the acquisition of
the Stock to be issued hereunder is for investment purposes without a view to
distribution thereof.
     10. Limits on Transferability. Until the eligibility conditions of this
Award have been satisfied and shares of Stock have been issued in accordance
with the terms of this Agreement or by action of the Committee, the Performance
DSUs awarded hereunder are not transferable and shall not be sold, transferred,
assigned, pledged, gifted, hypothecated or otherwise disposed of or encumbered
by the Participant. Transfers of shares of Stock by the Participant are subject
to the Company’s Stock Trading Policy.
     11. Award Subject to the Plan. The Award made hereunder is subject to the
terms and conditions of this Agreement and the Plan, and the Participant agrees
to be bound by the terms and conditions of the Agreement and the Plan. The terms
and provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. This Agreement may contain terms and
provisions established by the Committee specifically for the Award described
herein. In all other instances, in the event of a conflict between any term or
provision contained in this Agreement and a term or provision of the Plan, the
applicable terms and conditions of the Plan shall govern. However, no amendment
of the Plan after the date hereof may adversely alter the rights of the
Participant under this Agreement without the consent of the Participant.
     12. No Rights to Continued Employment. The Company’s intent to grant the
shares of Stock hereunder shall not confer upon the Participant any right to
continued employment or other association with the Company or any of its
affiliates or subsidiaries; and this Award shall not be construed in any way to
limit the right of the Company or any of its subsidiaries or affiliates to
terminate the employment or other association of the Participant with the
Company or to change the terms of such employment or association at any time.
     13. Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principal
executive offices of the Company and to the Participant at the address appearing
in the personnel records of the Company for such Participant or to either party
at such other address as either party may designate in writing to the other. Any
such notice shall be deemed effective upon receipt thereof by the addressee.

 



--------------------------------------------------------------------------------



 



     14. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of The Commonwealth of Massachusetts
(without regard to the conflict of laws principles thereof) and applicable
federal laws.
     15. Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.
     16. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to the one and the same instrument.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     IN WITNESS WHEREOF, the Company, by its duly authorized officer, has
executed and delivered this Agreement as a sealed instrument as of the date and
year first above written.
PLAN: 2003 LONG-TERM INCENTIVE PLAN
Number of Performance DSUs: 1,250,000
Issuance Schedule:

         
20%
  250,000 shares    Shares will be issued in increments of 250,000 on a date
(before December 31, 2012) when the average
20%
  250,000 shares    price of Stock for any ten consecutive trading days first
equals or exceeds $20.00, $22.50,
20%
  250,000 shares    $25.00, $27.50 and $30.00. If a higher price target is
achieved Performance DSUs corresponding
20%
  250,000 shares    to previously unattained lower targets also will be earned
and settled.
20%
  250,000 shares     

              PARTICIPANT  
 
                  J. Raymond Elliott
 
            BOSTON SCIENTIFIC CORPORATION
 
       
 
  By:   -s- James R. Tobin [b78158b7815802.gif]
 
       
 
      James R. Tobin, President and
 
      Chief Executive Officer

 